Case 21-10825-KHK             Doc 19-7 Filed 06/02/21 Entered 06/02/21 17:45:54             Desc
                                  Proposed Order Page 1 of 4



                         I.INITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 In re: HERBERT WILLIAMS JR.

          Debtor                                              Case No.   21-10825-KHK

                                                              (Chapter 13)



 UNIT OWNERS ASSOCIATION OF
 HARBOR POINT EAST CONDOMINIUM
 AT BELMONT BAY

                   Movant,
 v

 HERBERT WILIAMS JR.

                   Respondents.

 THOMAS P. GORMAN,

                   Trustee.

                                         PROPOSED
            ORDER                   G RELIEF FROM THE                 TIC STAY

          Upon consideration of the Motion ofUnit Owners Association of Harbor Point East

 Condominium at Belmont Bay ("Movant") for relief from the automatic stay, the Court

 finds that:

          1)       All notices in this matter   are proper.


          2)       The Debtor has engaged in a scheme of abusive bankruptcy filings to

 impermissibly hinder and delay his creditors from exercising their rights with respect to

  collateral securing obligations to thern.

          It is therefore,

  ErikW. Fox, Esq.
 Rees Broome, PC
                                                                                              EXHIB!T
  1900 Gallows Road, Suite 700
  Tysons Corner, VA22l82                                                                IJJ

  703-790-1911
  Counsel for Movant
                                                                                        kF
                                                                                        o
                                                                                        j
                                                                                        J
                                                                                                   7
Case 21-10825-KHK          Doc 19-7 Filed 06/02/21 Entered 06/02/21 17:45:54                     Desc
                               Proposed Order Page 2 of 4



           ORDRED, that Unit Owners Association of Harbor Point East Condominium at

 Belmont Bay is granted relief from the automatic stay to collect any unpaid post-petition

  assessments, attomeys' fees, and costs.    It is further,

           ORDRED, that Unit Owners Association of Harbor Point East Condominium at

  Belmont Bay is granted relief from the automatic stay and may record liens, foreclose, and

  do such other acts necessary to obtain possession of 440 Belmont Bay Drive, #3I7,

  Woodbridge, VA 22192 (the "Property"), and more particularly described as:

            Condominium Unit 317, HARBOR POINT EAST AT
            BELMONT BAY, A Condominium, and the limited common
            elements appurtenant thereto, Including Common Element
            Parking Space(s), P-6 and P-7 and Common Element Storage 25
            and 3D, established by condominium instruments recorded on
            June2,2004 as Instrument No. 200406020092344, with plat
            recorded as Instrument Number 200406020092345, and any
            supplemental declarations and/or amendments recorded
            subsequent thereto, among the land records of Prince William
            County, Virginia.

            AND BEING the same property conveyed to Herbert Williams, Jr. and
            Garyle Elizabeth Carley, by virtue of a Deed dated 0511912010 and
            recorded as InstrumentNo.201006070048073 amongthe Land Records                of
            Prince William County, Virginia.

  Such relief shall extend to Unit Owners Association of Harbor Point East Condominium at

  Belmont Bay's successors and assigns. It is further,

            ORDERED, that the relief granted herein shall be 1n R em, and any subsequent filing

  by the Debtor or any other person or entity that may now or hereafter claim an interest in

  the Property   will not create any automatic   stay(s) as to the Property, and shall be ineffective

  as   to the Movant, ant its assigns andlor successors in interest for a period of two (2) years.
Case 21-10825-KHK     Doc 19-7 Filed 06/02/21 Entered 06/02/21 17:45:54       Desc
                          Proposed Order Page 3 of 4



 DONE at Alexandria, Virginia


 Date                                        Klinette H. Kindred
                                             United States Bankruptcy Judge




 I ASK FOR THIS:

  /s/Erik W. Fox
 Erik W. Fox
 Counsel for Movant

 Seen and



 Ashley Frances-May Morgan
 Attorney for Debtor

 Seen:

 Thomas P. Gorman, Trustee

 Copies to:

 Ashley Frances-May Morgan
 Ashley F. Morgan Law, PC
 722 Grant Street, Ste. G.
 Herndon, YA20l70
 Counsel for Debtor

 Thomas P. Gorman
 300 N. Washington St. Ste. 400
 Alexandria,VA22314
 Trustee

 Erik W. Fox
 1900 Gallows Road, Suite 700
 Tysons Comer,   VA22l82
Case 21-10825-KHK      Doc 19-7 Filed 06/02/21 Entered 06/02/21 17:45:54              Desc
                           Proposed Order Page 4 of 4




                                     CERTIFICATE

        I hereby certifr that atrue copy of the foregoing proposed Order Granting Relief
 from the Automatic siuy *as served via First Class Mail or ECF this 2"d day of June 2021
 to:

 Ashley Frances-May Morgan
 Ashley F. Morgan Law, PC
 722 Grant Street, Ste. G.
 Herndon, YA20l70
 Counsel for Debtor

 Herbert Williams, Jr
 440 Belmont Bay Dr #317
 Woodbridge, VA 22191 -5453
 Debtor

 Thomas P. Gorman
 300 N. Washington St. Ste. 400
 Alexandria,VA22314
 Trustee



                                                            /s/Erik W. Fox

                                                            Erik W. Fox




  2,613,122
